Title: From George Washington to Nathanael Greene, 6 September 1780
From: Washington, George
To: Greene, Nathanael,Alexander, William Lord Stirling


                        
                            
                            At a Council of War held in Camp Bergen County Septr 6th 1780
                        

                        
                            
                                
                                 Present.
                            
                            
                                
                                 The Commander in Chief.
                            
                            
                                  
                                Major’s General
                                 
                                
                            
                            
                                
                                 
                                Greene. 
                                
                                Howe
                            
                            
                                
                                
                                Lord Stirling.
                                
                                 de la Fayette
                            
                            
                                
                                
                                St Clair 
                                
                                Steuben
                            
                            
                                
                                Brigadiers General
                                
                                
                            
                            
                                
                                
                                Nixon
                                
                                Huntington
                            
                            
                                
                                
                                Clinton
                                
                                Starke
                            
                            
                                
                                
                                Knox
                                
                                 Hand
                            
                            
                                
                                
                                Glover
                                
                                Irvine
                            
                            
                                
                                
                                Wayne
                                
                                
                            
                        
                        The Commander in Chief states to the Council, that since he had the honor of laying before the General Officers,
                            at Morris Town, the 6th of June last a general view of our circumstances, several important events have occurred, which
                            have materially changed the prospects of the Campaign.
                        That the succour expected from France, instead of coming out in one body, and producing a naval superiority
                            in these Seas, has been divided into two divisions, the first of which only consisting of seven Ships of the line, one
                            forty four and three smaller Frigates, with five thousand land forces, had arrived at Rhode Island.
                        That a reinforcement of Six Ships of the line from England, having reinforced the Enemy, had made their naval
                            force in these Seas amount to nine Sail of the line, two fifties, two forty fours, and a number of smaller Frigates; a
                            force completely superior to that of our Allies, and which has in consequence held them blocked up in the Harbour of Rhode
                            Island, till the 29th Ulto—at which period, the British Fleet disappeared, and no advice of Them has been since received.
                        That accounts received by the Alliance Frigate, which left France in July announces the second division to
                            be confined in Brest with several other Ships by a British fleet of Thirty two sail of the line—and a fleet of the Allies
                            of thirty six or thirty eight Ships of the Line ready to put to Sea from Cadiz to relieve the port of Brest.
                        That most of the States, in their answers to the requisitions made of them, gave the strongest assurances of
                            doing every thing in their power to furnish the men and supplies required for the expected cooperation—the effect of
                            which however has been far short of our expectations, for not much above one third of the Levies demanded for the
                            Continental Battalions, nor above the same proportion of Militia have been assembled—and the supplies have been so
                            inadequate that there was a necessity for dismissing all the Militia, whose immediate services could be dispensed with, to
                            lessen our consumption; notwithstanding which the Troops now in the Field are severely suffering for want of provisions.
                        That the Army at this Post, and in the vicinity, in operating force, consists of 10,400 Continental Troops
                            and about 400 Militia; besides which is a Regiment of Continental Troops of about 500 at Rhode Island left there for the
                            assistance of our Allies against any attempt of the Enemy that way, and two Connecticut State Regiments amounting to 800
                            at North Castle—That the times of service for which the Levies are engaged will expire by the first of January, which, if
                            not replaced, allowing for the usual casualties, will reduce the Continental Army to less than 6,000 Men.
                        That since the state to the Council above referred to, the Enemy have brought a detachment of about 3,000
                            from Charles Town to New York, which makes the present operating force in this quarter between Ten and eleven thousand
                            men.
                        That the Enemy’s force now in the Southern States has not been lately ascertained by any distinct accounts
                            but the General supposes it cannot be less than 7,000 (of which about 2,000 are probably at Savannah)—in this estimate
                            the diminution by the casualties of the climate is supposed to be equal to the increase of force derived from the
                            disaffected.
                        That, added to the loss of Charles Town and its Garrison, accounts of a recent misfortune are just arrived
                            from Major General Gates, giving advice of a general action which happened on the 16th of August near Camden, in which the
                            Army under his command met with a total defeat, and in all probability the whole of the Continental Troops and a
                            considerable part of the Militia would be cut off.
                        That the State of Virginia has been some time exerting itself to raise a body of 3,000 Troops to serve till
                            the end of December 1781, but how far it has succeeded is not known.
                        That Maryland had Resolved to raise 2,000 Men, of which a sufficient number to compose one Battalion was to
                            have come to this Army—the remainder to recruit the Maryland line—but in consequence of the late advices an order has
                            been sent to march the whole Southward.
                        That the Enemy’s force in Canada Hallifax, St Augustine and at Penobscot remains much the same as stated to
                            the preceding Council.
                        That there is still every reason to believe the Court of France will prosecute its original intention of
                            giving effectual succour to this Country, as soon as circumstances will permit; and it is hoped the second division will
                            certainly arrive in the course of the fall.
                        That a Fleet greatly superior to that of the Enemy in the West Indies and a formidable Land force had sailed
                            some time since from Martinique to make a combined attack upon the Island of Jamaica—That there is a possibility of a
                            reinforcement from this quarter also to the fleet of our Ally at Rhode Island.
                        The Commander in Chief, having thus given the Council a full view of our present situation and future
                            prospects, requests the opinion of each Member in writing, what plan it will be advisable for us to pursue—to what
                            objects our attention ought to be directed, in the course of this fall and winter, taking into consideration the
                            alternative of having or not having a naval superiority—whether any offensive operations can immediately be undertaken
                            and against what point—what ought to be our immediate preparations and dispositions, particularly whether we can afford,
                            or ought, to send any reinforcements from this Army to the Southern States, and to what amount. The General requests to be
                            favored with these opinions by the 10th instant at furthest.
                    